Exhibit 10.1

2012 DIRECTORS ANNUAL COMPENSATION PROGRAM

AXIS Capital Holdings Limited (the “Company”) has established the 2012 Directors
Annual Compensation Program (the “Program”) to compensate the directors of the
Company for their service to the Board of Directors (the “Board”) and its
committees. The terms of the Program are as set forth herein.

1. Eligibility. Any member of the Board who is not an employee of the Company or
any of its subsidiaries shall be entitled to the compensation specified herein
and shall be a “Participant” in the Program from and after January 1, 2012 or,
if later, the date on which such person becomes a member of the Board and is
otherwise eligible to participate in the Program. Members of the Board who
become Participants after January 1 of any year shall be entitled to a pro rated
portion of any cash compensation and shall not be entitled to any equity
compensation (or cash compensation in lieu thereof) until January 1 of the next
year.

2. Cash Compensation. Each Participant shall be entitled to a cash amount
determined annually by the Board, in consultation with the Compensation
Committee of the Board (the “Committee”), and as set forth on Attachment A
hereto, consisting of an annual retainer and a meeting fee based on the number
of committee meetings held during the fiscal year, the number of presentations
by the Company at which members of the Board are requested to attend and whether
the Participant serves as a chairman of a committee or as the lead independent
director. Participants may elect to receive common shares of the Company in lieu
of the cash compensation that would otherwise be payable to them by notifying
the Company of such election prior to January 1 of the year for which the
election will be effective. Any common shares issued to Participants pursuant to
such election will be issued under the 2007 Long-Term Equity Compensation Plan
(the “2007 Plan”) or any similar plan subsequently adopted by the Board.

3. Equity Compensation. Each Participant shall be entitled to an annual equity
award under the 2007 Plan, as set forth on Attachment A hereto. The amount of
shares of common stock awarded shall be determined using the fair market value
of the common shares of the Company on the tenth business day after January 1 of
each year. Subject to the prior approval of the Committee, Participants may
elect to receive cash compensation in lieu of the equity compensation that would
otherwise be payable to them by notifying the Company of such election prior to
January 1 of the year for which the election will be effective. All equity
awards shall be made effective as of the tenth business day after January 1 of
each year.

4. Payment. Participants shall receive a lump sum payment of the annual retainer
for any fiscal year prior to January 31 of that fiscal year (or, in the case of
any person who becomes a Participant after January 31 of a fiscal year, as soon
as practicable after the date on which such person becomes a participant, pro
rated as provided in paragraph 1) and a lump sum payment of the meeting fees,
committee chair fees and presiding director fee for any fiscal year prior to
January 31 of the next fiscal year or, if earlier, within 60 days after retiring
or resigning from the Board.

 



--------------------------------------------------------------------------------

5. Deferral. The ability to defer compensation for services rendered terminated
as of January 1, 2009. Amounts deferred prior to that date must be included as
income as of the date the deferred amount is distributed or, if no distribution
has occurred, as of the later of (a) the last taxable year beginning before 2018
or (b) the first taxable year the amounts are no longer subject to a substantial
risk of forfeiture.

6. Interpretation of Program. The Committee shall have the authority to
administer and to interpret the Program. Any such determinations or
interpretations made by the Committee shall be binding on all persons.

7. Governing Law. The Program shall be governed by the laws of Bermuda.

8. Successors. All obligations of the Company under the Program shall be binding
on any successor to the Company, whether the existence of such successor is the
result of a direct or indirect merger, consolidation, purchase of all or
substantially all of the business and/or assets of the Company or otherwise.

9. Amendment and Termination. This Program may be amended or terminated at any
time by the Board; provided, that no amendment shall be given effect to the
extent that it would have the effect of reducing a Participant’s existing awards
under the Program.

 

2



--------------------------------------------------------------------------------

ATTACHMENT A

AXIS CAPITAL HOLDINGS LIMITED

NON-EMPLOYEE DIRECTOR COMPENSATION

(effective as of January 1, 2011)

Cash Compensation

 

1) Annual retainer for all non-employee directors of $100,000

 

2) Committee Chairs receive the following additional annual cash payments:

 

Committee Chair

   Annual Payments  

Corporate Governance and Nominating Committee

   $ 7,500   

Risk Committee

   $ 10,000   

Finance Committee

   $ 10,000   

Compensation Committee

   $ 10,000   

Audit Committee

   $ 30,000   

 

3) The lead (presiding) director of meetings of non-management directors
receives an additional annual cash payment of $15,000.

 

4) Fees for attendance at meetings as follows:

 

Type of Meeting

   Attendance Fee  

Committee meetings

   $ 1,500   

Equity Compensation

Each non-employee director is entitled to an annual grant of common stock,
valued at $100,000 based on the fair market value of the common shares on the
tenth business day after January 1.

Compensation Elections

Prior to each calendar year, each non-employee director can elect to receive
common shares in lieu of their cash compensation or cash in lieu of their equity
compensation otherwise payable to the director in that calendar year.

Deferred Compensation Plan

 

1)

Effective January 1, 2009, AXIS discontinued Director participation in the AXIS
Capital Holdings Limited 2003 Directors Deferred Compensation Plan, an unfunded
nonqualified deferred compensation plan. Prior to January 1, 2009, the plan
allowed participating

 

A-1



--------------------------------------------------------------------------------

  directors to elect (1) the amount of cash or stock received as fees for
services to be deferred (expressed as a dollar amount, number of shares or
percentage) and (2) the form in which payment is to be made (lump sum or three
annual installments) following termination of service as a director. All
deferred amounts are 100% vested.

 

2) Directors who chose to defer fees otherwise payable in shares were credited a
number of phantom stock units equal in amount to the number of shares of stock
deferred. When a cash dividend is paid on the stock, the portion of the
participant’s deferral account denominated in phantom share units is credited
with additional phantom share units.

 

3) Directors who chose to defer fees otherwise payable in cash were credited
with interest on their cash deferral, compounded annually, at a rate of 1% above
the 12-month LIBOR rate for deposits of U.S. dollars reported on the first
business day of the year.

 

A-2